Citation Nr: 0615086	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2002.  The immediate 
cause of his death was lung cancer.  Other conditions 
contributing to death but not resulting in the immediate 
cause were prostate cancer, stroke and diabetes.

2.  The veteran was not service connected for any disability 
at the time of his death. 

3.  Cancer, stroke and diabetes were not noted in service or 
for years after service.  

4.  The evidence does not show the veteran had chronic 
hypertension related by competent medical evidence to 
service.  

5.  The cause of the veteran's death is not related to 
asbestos exposure during his military service.






CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.

In the present case, notice was provided to the appellant in 
December 2001, prior to the initial AOJ decision.  Subsequent 
notice was sent in March 2005.  These letters advised the 
appellant of all the Pelegrini II elements as stated above.  
Although the December 2001 notice letter did not specifically 
contain the fourth element (i.e., tell the claimant to 
provide any relevant evidence in his or her possession), the 
March 2005 letter did provide notice of this element to the 
appellant.  Thus the Board finds that the letters, read as a 
whole, give notice to the appellant that fully complies with 
VA's notice obligations under the law and regulations.  
Subsequent to the March 2005 notice, the RO readjudicated the 
appellant's claim in a February 2006 Supplemental Statement 
of the Case.  Thus, the Board considers the actions taken by 
VA to have cured the error in the notice.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006) (Failure to 
provide notice prior to the initial AOJ decision can be 
remedied by issuance of fully compliant notice and subsequent 
adjudication.).  

The Board also notes that on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, which 
placed an additional notice duty upon the VA.  Under Dingess 
v. Nicholson, VA must also provide notice on claims for 
service connection that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The appellant was provided notice of 
the type of information and evidence needed to substantiate 
her claim for service connection for the cause of the 
veteran's death, but she was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the case of any award.  Despite the 
inadequate notice provided on those elements, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a decision because the Board has concluded that the 
preponderance of the evidence is against the claim.  Thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Bernard v. 
Brown, 4 Vet. App.  384 (1993).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  In March 2006, the appellant notified 
VA that she had no additional evidence to submit.  Further, 
the Board finds that the purpose behind the notice 
requirements has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to the merits of this case.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records relevant to the claim.  The 
veteran's service medical and personnel records are in the 
file.  The appellant submitted a letter from a private 
physician who states he treated the veteran for hypertension 
shortly after service, but this letter indicates that no 
treatment records are available from that period of time.  In 
response to the Board's remand instruction, the RO notified 
the appellant in the March 2005 letter that she needed to 
submit to VA copies of any evidence relevant to her claim 
that she has in her possession and to provide the names, 
addresses and dates of treatment of all medical care 
providers, VA or non-VA, who provided treatment of the 
veteran for lung cancer, including the terminal records.  The 
appellant failed to respond to this request.  Thus there are 
no treatment records available for review.  In March 2006, 
the appellant indicated she had no additional evidence to 
submit.  VA is only required to make reasonable efforts to 
obtain relevant records that the claimant has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the appellant's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Since the veteran 
is deceased, a VA examination is not possible.  A medical 
opinion is not necessary as the preponderance of the evidence 
is against finding that the cause of the veteran's death is 
related to his military service.
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.  

II.  Analysis

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); see also 38 U.S.C.A. §§ 1110 and 1112 
(West 2002 & Supp. 2005) (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2005).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2005).

The appellant sets forth two grounds upon which she claims 
service connection for the cause of the veteran's death is 
warranted.  The first ground is that the veteran had high 
blood pressure due to service that led to a stroke which 
significantly contributed to the veteran's death.  The second 
ground that the appellant raised in her substantive appeal is 
that the veteran was exposed to asbestos during his service 
which is connected with the lung cancer that he died from.

The veteran served in the Navy from March 1944 to May 1946, 
and he was a Gunner's Mate.  He served on multiple ships 
during his naval service.  The veteran's death certificate is 
of record and shows the veteran died on November [redacted], 2002.  
The immediate cause of death is listed as lung cancer.  No 
underlying cause was identified.  However, prostrate cancer, 
stroke and diabetes are listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause of death (i.e., lung cancer).  

The only medical evidence in the record is the veteran's 
service medical records and a statement from a private 
physician who treated the veteran after his discharge from 
service.  The veteran's service medical records show that his 
blood pressure was 138/90 before exercise at the time of his 
separation examination, but no finding of hypertension was 
made.  The private physician stated in his letter that he 
treated the veteran for high blood pressure for a period of 
time after the veteran's return from service, but no 
treatment records are available.  

The veteran was never service-connected for hypertension 
during his lifetime.  Although the private physician's 
statement supports that the veteran was treated for a limited 
time for high blood pressure after service, there are no 
current treatment records showing treatment of hypertension 
at the time of the veteran's death.  Even more significant, 
there are no treatment records linking any hypertension to a 
stroke, or that the stroke was otherwise related to service.  
The only evidence that the veteran suffered a stroke is the 
death certificate.  When he suffered that stroke and the 
severity of its residuals are not known because there are no 
treatment records available for review.  Under these 
circumstances, a basis upon which to link a stroke to service 
or a service connected disability has not been presented, and 
service connection for the cause of the veteran's death under 
this theory of entitlement is not warranted.  

The appellant's second contention is that the veteran was 
exposed to asbestos in service and thus his lung cancer must 
be related thereto.  There is no medical evidence of record 
to support this contention.  Despite being asked to provide 
them, there are no treatment records, including terminal 
records, available for review, nor is there any medical 
evidence that the veteran's lung cancer was ever linked to 
asbestos exposure.  Furthermore although the veteran was a 
Gunner's Mate who served onboard multiple ships during his 
service, there is no actual evidence of asbestos exposure.  
There is no presumption of asbestos exposure merely because 
the veteran was in the Navy and was stationed on a ship.  
Even if he was exposed to asbestos, the evidence must show 
that his lung cancer was due to that exposure, which it fails 
to do.  

The appellant's contentions alone without any medical 
evidence to corroborate her claim are insufficient to 
establish entitlement to service connection for the cause of 
the veteran's death.  It is noted that the appellant has not 
shown, nor claimed, that she is a medical expert, capable of 
rendering medical opinions.  Therefore, her opinions are 
insufficient to demonstrate that the cause of the veteran's 
death is due to either the stroke or asbestos exposure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Given the foregoing, and the absence of records reflecting 
prostate cancer or diabetes in service or for years 
thereafter, the preponderance of the evidence is against the 
appellant's claim, and service connection for the cause of 
the veteran's death is not warranted.  Her appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


